Citation Nr: 1445165	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-16 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to a compensable evaluation for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from June 27 to September 18, 1990 and from April 1992 to March 2001.

This appeal arose before the Board of Veterans' Appeals (Board) from July and November 2010 rating actions of the Waco, Texas, Department of Veterans Affairs (VA), Regional Office (RO).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a low back disability and for a compensable evaluation for the service-connected bilateral pes planus with plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2003 rating decision, the RO denied a claim for service connection for a low back disability.

2.  Evidence received since the September 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the prior final denial of service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

As new and material evidence has been received since the last final decision, the criteria for reopening the claim for service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided notice to the Veteran in July 2010 regarding what information and evidence is needed to substantiate his claim for service connection, to include the need to submit new and material evidence to reopen the claim for service connection for a low back disorder, as well as advising the Veteran of the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also advised as to what information and evidence must be submitted by the Veteran, and the types of evidence that will be obtained by VA.  Moreover, the letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The duty to assist the appellant also has been satisfied in this case.  VA and private treatment records are in the claims file. The Board also acknowledges that the Veteran was afforded a VA examination in connection with his claim.  
Under these circumstances the Board finds that the RO has fulfilled its duty to assist the Veteran in obtaining identified records to the extent possible, and that no further action in this regard is required.  

As discussed above, the VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

New and material evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

A rating action was issued in March 2002 that denied entitlement to service connection for a low back disorder.  After the receipt of additional service treatment records, another rating action was issued in September 2003 that continued the previous denial.  The Veteran did not appeal the September 2003 rating action.  This unappealed decision is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.1103 (2013).  Accordingly, the Veteran's claim for service connection for a back disorder may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

It appears that the RO reopened the Veteran's claim and handled the claim for service connection on a de novo basis.  However, regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett v. Brown, 8 Vet. App. 1 (1995).

The evidence of record at the time of the March 2002 and September 2003 rating decisions included the service treatment records and a September 2001 VA examination report.  The service treatment records showed that the Veteran had been seen between March and December 2000 for complaints of low back pain.  In March and May he indicated that his feet and his back hurt from standing all day and from lifting heavy objects (he was a cook).  He was diagnosed with postural/mechanical low back pain.  In December 2000, he indicated that he had persistent low back pain following an October 2000 fall from a truck during field maneuvers.  He had full range of motion with bilateral paralumbar tenderness.  An x-ray was normal.  The diagnosis was chronic mechanical low back pain.  At the time of his March 2001 separation examination he was noted to have tender bilateral sacroiliac joints.  A VA examination conducted in September 2001 noted his normal gait, level pelvis, full range of motion, normal neurological examination and negative straight leg raises.  The diagnosis was history of nonspecific low back pain.  Based on this evidence, the claim for service connection was denied, noting that no chronic underlying back disorder had been identified either in service or following his discharge from service.

The evidence developed since the September 2003 rating decision included private and VA treatment records, and the report of a November 2010 VA examination.  The treatment records developed between 2001 and 2010 found no underlying back disability.  The only diagnosis made was low back pain.  The VA examination, despite the Veteran's complaints of daily pain relieved with over-the-counter medications, was essentially within normal limits.  The diagnosis was of intermittent lumbar strain, with a normal examination.  The examiner stated "[t]he veteran's lumbar condition is not caused by or the result of an injury that was mild and occurred in 1995.  The rationale for this is that a period of chronicity was not established and he has been able to function in a labor roll lifting heavy objects since his military discharge."  VA outpatient treatment records added to the claims folder subsequent to this examination noted that the Veteran continued to have complaints of low back pain, as well as weakness of the left lower extremity.  A MRI performed in July 2011 showed degenerative disc disease at multiple levels.  

The evidence added to the record since the 2003 denial is clearly new.  The Board also finds that it is material to the claim since it now shows the existence of a current underlying back disorder, namely degenerative disc disease.  This evidence clearly addresses one of the main reasons for the previous denial, that is, the lack of a current, chronic disorder.  Accordingly, the evidence received since the most recent denial of the claim in September 2003 is new and material and reopening of the claim of entitlement to service connection for a low back disorder is warranted.


ORDER

New and material evidence having been presented to reopen the claim for entitlement to service connection for a low back disability, the claim, to this extent only, is granted.



REMAND

After a careful review of the evidence of record, the Board finds that further development is needed.  While the delay is regrettable, it is deemed necessary in order to ensure a full and fair consideration of the Veteran's claims.

The Veteran was last afforded a VA examination of the spine in November 2010.  The examiner rendered a negative opinion as to the service incurrence of a back disorder since the examination had been within normal limits and no chronic underlying back disability was diagnosed.  However, subsequent to this examination, evidence was received that indicates that the Veteran has been diagnosed with degenerative disc disease in the lumbar spine.  The Board finds that another VA examination that takes this diagnosis into consideration is needed.  Moreover, the Veteran has also expressed his belief that his service-connected pes planus with plantar fasciitis may be aggravating his low back disorder.  This allegation must also be addressed by the examiner.

In regard to the claim for a compensable evaluation for the service-connected pes planus with plantar fasciitis, the Board notes that this condition was last examined by VA in May 2010, over four years ago.  The age of this examination, coupled with evidence of continuing treatment and his assertions of worsening, suggest that the examination no longer provides an accurate picture of the degree of disability resulting from his foot disorder.  Thus, another examination would be helpful.

While this case is in remand status, it must be ascertained whether there are any additional, non-duplicative treatment records available.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all VA and non-VA health-care providers from whom he has sought treatment for his low back and bilateral pes planus with plantar fasciitis from January 2011 to the present.  If he does not have copies of any private records or cannot obtain them, request that he provide the appropriate releases so that the RO can request these records in his behalf.  All efforts to obtain these records must be documented for inclusion in the claims folder.  The Veteran and his representative must be informed of any records that could not be obtained.  This notice must contain the following information: (a) the identity of the records VA was unable to obtain; (b) an explanation of the efforts VA made to obtain the records; (c) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (d) notice that the Veteran is ultimately responsible for providing the evidence.

2.  Conduct an appropriate VA examination of the Veteran's low back (orthopedic and/or neurologic) in order to ascertain the date of onset and etiology of any diagnosed disorders.  The examiner must conduct a complete review of the claims folder, to include the service treatment records and all records contained in the Virtual VA paperless claims folder, in conjunction with the examination, and such review must be noted in the examination report.  The examiner must opine as to whether it is at least as likely as not (a 50-50 degree of probability) that any diagnosed back disability is related to the complaints of low back pain (reportedly due to a fall from a truck) noted in the service treatment records.  The examiner must also render an opinion as to whether it is at least as likely not that any diagnosed low back disorder is caused by, related to, or aggravated beyond its natural progression by the Veteran's service-connected bilateral pes planus with plantar fasciitis.  All indicated special studies must be conducted.  A complete rationale for all opinions expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  

3.  Conduct a VA podiatric examination of the Veteran's service-connected bilateral pes planus with plantar fasciitis in order to ascertain its current nature and degree of severity.  The examiner must conduct a complete review of the claims folder and all records contained in the Virtual VA paperless claims folder, in conjunction with the examination, and such review must be noted in the examination report.  All indicated special studies must be conducted.  A complete rationale for all opinions expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  

4.  The Veteran must be informed of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Once the above-requested development has been completed, the RO must readjudicate the claims for service connection for a low back disability and for a compensable evaluation for the service-connected bilateral pes planus with plantar fasciitis.  If any part of the claim remains denied, he and his representative must be provided with a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


